Title: Act to Empower the Justices of Cumberland and Fluvanna Counties to Appoint New Places for Holding Their Courts, 24 December 1777
From: Virginia Assembly
To: 


[Williamsburg, 24 Dec. 1777.] Act repeals Act of preceding session directing justices of Cumberland to lay off a town called Effingham where the courthouse was to be located; petitions both from Cumberland and Fluvanna request that Assembly authorize justices to “re-consider their said appointments” of places for the respective courthouses. The Act also repeals that part of the Act of the previous session creating the town of Effingham, since petitions from Cumberland request that  it “not be laid off.” Justices of both Cumberland and Fluvanna directed to Assembly on fourth Monday in Mch. 1778 and fix places near the center of respective counties for courthouses, pillories, prisons, stocks, &c.
